IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-60155
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

NELSON BASS,

                                          Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 4:93-CR-173-B
                          - - - - - - - - - -
                            November 2, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Nelson Bass has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).      Bass

has submitted a response to counsel’s brief.    Our independent

review of counsel’s brief, Bass’ response, and the record

discloses no nonfrivolous issue.    Accordingly, counsel is excused

from further responsibilities herein, and the appeal is

DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.